UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7452


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUSTIN BROOKS SHARPE,

                     Defendant - Appellant.



                                       No. 20-7528


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUSTIN BROOKS SHARPE,

                     Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00322-NCT-1)


Submitted: July 20, 2021                                          Decided: July 27, 2021
Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Justin Brooks Sharpe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Justin Brooks Sharpe appeals the district court’s orders denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s orders. See United

States v. Sharpe, No. 1:17-cr-00322-NCT-1 (M.D.N.C. Oct. 7, 2020; Sept. 21, 2020); see

also United States v. High, 997 F.3d 181, 186-87 (4th Cir. 2021); United States v. McCoy,

981 F.3d 271, 282-83 & n.7 (4th Cir. 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3